Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Henderson L. Hinton appeals the district court’s judgment dismissing his 42 U.S.C. § 1983 (2006) and Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388, 91 S.Ct. 1999, 29 L.Ed.2d 619 (1971) action against Defendants and has moved for appointment of counsel. We have reviewed the record and find no reversible error. Accordingly, we deny Hinton’s motion for appointment of counsel and affirm the district court’s judgment. See Hinton v. Reavis, No. 5:07-ct-03057-D (E.D.N.C. May 25, 2010). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.